IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT
                                 _____________________

                                      No. 02-50024
                                   (Summary Calendar)
                                 _____________________


LISA MARIE SMITH, also known as
LISA MARIE GENSKOW,

                                                                    Plaintiff-Appellant,

versus


ERIC DEMOSENEEDS ARNOLD; REBECCA K.
ARNOLD,

                                                                  Defendants-Appellees.

                           ---------------------
               Appeal from the United States District Court
                     for the Western District of Texas
                              (A-01-CV-64-SS)
                           ---------------------
                               June 20, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

       Plaintiff-Appellant Lisa Marie Smith appeals the district

court’s dismissal of her multifaceted suit against Defendants-

Appellees, Eric Demoseneeds Arnold and Rebecca K. Arnold, husband

and wife, arising from and connected with domestic litigation in

the States of Washington and Texas over custody and related matters

implicating the minor natural child of Ms. Smith and Mr. Arnold



       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
(Mrs.    Arnold       was    earlier   dismissed     for     lack       of     personal

jurisdiction, and Ms. Smith has not appealed that ruling).                       Many of

the claims asserted by Ms. Smith are grounded in tort but relate in

principal part to Mr. Arnold’s unilateral removal of the child from

Texas, where the child was present following his earlier unilateral

removal from Washington by Ms. Smith.             The district court rendered

a take-nothing judgment on Ms. Smith’s tort claims and dismissed

her remaining claims for lack of subject matter jurisdiction.                           The

court grounded its dismissal in the domestic relations exception to

diversity jurisdiction, citing, inter alia, Barber v. Barber, 62

U.S. (21 How) 582 (1859) and Rykers v. Alford, 832 F.2d 895 (5th

Cir.    1987).        In    the   alternative,    the   district        court        noted

additional legal bases for rejecting Ms. Smith’s claims, including

time bar and Mr. Arnold’s prior discharge in bankruptcy.

       We have carefully considered the pertinent parts of the record

in this case and the arguments advanced by able counsel in their

appellate briefs, examining the findings of fact of the district

court for clear error and its legal rulings de novo.                     As a result,

we are satisfied that the district court is correct in all respects

and    should    be    affirmed     for   the    reasons    set      forth       in     its

comprehensive Order of December 5, 2001.

AFFIRMED.                                                  S:\OPINIONS\UNPUB\02\02-50024.0.wpd
                                                                             4/29/04 10:33 am




                                          2